         Case 7:19-cv-01777-KMK Document 18 Filed 01/29/20 Page 1 of 1

                                            - - ----MEMO EN00RSED
               Abdul Hassan Law Group, PLLC
                         215-28 Hillside Avenue
                     Queens Village, New York, 11427

Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                       Web: www.abdulhassan.com

                                       January 29, 2020

ViaECF

Hon. Kenneth M. Karas, USDJ
United States District Court, SDNY
300 Quarropas Street
White Plains, NY 10601
Tel: (914) 390-4145

                      Re: Ayala Gonzalez v. ER Painting Inc. et al
                          Case No. 19-CV-01777 (KMK)
                          Motion for Extension of Time
Dear Judge Karas:

        My firm represents plaintiffBoniec Ayala-Gonzalez ("Plaintiff') in the above-reference1
action, and I respectfully write to request a brief one-week extension of the January 22, 2020
deadline for the parties to submit their motion for settlement approval. This request is being
made because the additional time is needed to arrange for the remaining parties to sign the
settlement agreement - Plaintiff has signed the agreement since the last extension request. One
prior request for an extension of this deadline was made and granted.

       We thank the Court in advance for its time and consideration.

Respectfully Submitted,                                                        G1~"1rl~
                                                                              ~ Orc9cftd,
Abdul Hassan Law Group, PLLC

 /s/ Abdul Hassan
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Defense counsel via ECF




                                               1
